DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 and 2) in the reply filed on 13/31/2021 is acknowledged.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (US 2019/0131633).
As to claim 1, Ishida discloses a fuel cell in which a plurality of single cells is laminated (figure 1, #10, [0027], a fuel cell stack 10 is formed by stacking a plurality of power generating cells…), each of the single cells including a membrane electrode assembly (figures 1, 2 and 8 #28, [0027] and discussed throughout), a pair of gas separators provided such that the membrane electrode assembly is sandwiched between the gas separators (figures 1, 2 and 8 #30 and #32 are the pair of gas separators, [0027] discussed throughout), and a linear sealing portion provided between the gas separators and bonded to the gas separators (figures 1 and 5 #64 is a linear sealing portion, bead seal, [0062], as seen within figure 1 #64 is between #30 and #32, discussed throughout), the fuel cell comprising:
a gasket provided between the single cells adjacent to each other (figures 1 and 5, the gaskets are #63, a plurality of bead seals, discussed throughout),
a first manifold penetrating the fuel cell in a laminating direction of the single cells and communicating with an inside-cell gas passage through which reactant gas flows between the membrane electrode assembly and the gas separators (figures 1 and 5, this can be either #34 or #38, #34 is the gas flow for oxygen and #38 is the gas flow for hydrogen, [0029] and discussed throughout); and
a second manifold provided to be adjacent to the first manifold, the second manifold penetrating the fuel cell in the laminating direction of the single cells and communicating with an inter-cell refrigerant passage through which refrigerant flows between the single cells 
the gasket (figures 1 and 5 #63, [0062]) includes
a first gasket placed to surround an outer periphery of the first manifold and configured to seal the first manifold (figure 1 and 5 #63, the sealing bead surrounds the first manifold, [0062], discussed throughout), and
a second gasket configured to seal the second manifold and the inter-cell refrigerant passage (figure 1 and 5 #63, the sealing bead surrounds the second manifold, [0062], discussed throughout, also the sealing beads are not connected and thus separate components); and
when the fuel cell is viewed from the laminating direction, the first gasket, the sealing portion, and the second gasket are placed in order of the first gasket, the sealing portion, and the second gasket from the first manifold toward the second manifold between the first manifold and the second manifold (figures 1 and 5, going in the instant claimed direction from #34 or #38 to #36, then the order would be #63, then #64 then #63 as instantly claimed).   
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ishida and the other prior arts cited within the conclusion section below are specifically silent to “the sealing portion is a part of the insulation sheet” as recited within claim 2. To further explain, the presents of the insulating sheet is not novel and can be seen Ishida (figures 2 #46, . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishida (US 2019/0214655), Stohr (US 2020/0153000) and Toyota Motor Corp’s (JP2017103070 and JP 2017117521 as cited within the IDS) could all be applied to claim 1 above in a similar manor as Ishida. However, it would not have been obvious to use the prior arts in any configuration to read on claim 2 for the same reasons discussed above.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724